DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/5/2021 is acknowledged.
Applicant’s election without traverse of:
(i-a) bendustamine HCl;
(i-b) hydroxyl propyl β-cyclodextrin;
(i-c) PEG 400; and
(i-d) a mixture of monothioglycerol and tocopherol, 
in the reply filed on 10/5/2021 is acknowledged.
Claims 9, 18, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.

Response to Arguments
Applicants' arguments, filed 6/17/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13, 15-16, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference).
Sundaram teaches bendamustine HCl containing formulations, for instance (2:20-25): 

    PNG
    media_image1.png
    202
    690
    media_image1.png
    Greyscale

This formulation contains 0.11-1.25 Applicant elected Bendamustine HCl (claim 2), 4.5-50.0 % Applicant elected PEG400 (a non-aqueous solvent; claims 1, 5-7), and 0.02-0.25% Applicant elected monthioglycerol (an antioxidant; 3:49-50; claim 13).
Regarding water, d of claim 1, Sundaram teaches diluents such as water for injection are also contemplated, as well as normal saline (primarily water), and dextrose saline (a water based solution (4:52-55); the diluents are present in administered composition (see 3:17-30).  It is noted that the above amounts do not sum to 100%, and thus, the balance is construed as water (or an aqueous based diluent); i.e., water is construed as present in an amount in excess of 2%.
Thus, components a, c, d, and e of claim 1 are taught by Sundaram.  Sundaram does not teach the cyclodextrin, b of claim 1, or Applicant elected hydroxyl propyl β-cyclodextrin, required by dependent claim 4.
Popek teaches bendamustine is used in the treatment of leukemia and certain lymphomas; however, this compound has limited chemical stability in plasma; there is a need for formulations which will exhibit increased stability (1:27-33). Compositions comprise bendustamine, and a charged cyclopolysaccharide (1:59-61). Cyclodextrins are preferred cyclopolysaccharides which may be employed (2:22-23). The compositions of this invention demonstrate enhanced stability in aqueous solution and when introduced into plasma (5:1-3).  Example 5 describes 6 mg of bendamustine HCl dissolved in 1 mL of 20% w/w solution of Applicant elected 2-hydroxypropyl-β-cyclodextrin (HPBCD) mixed with a 50% solution of dextran 40 (HPBCD and dextran are both construed to contain water).  The concentrations would correspond to 3 mg/mL (0.3%) bendamustine HCl and 10% HPBCD.  Popek establishes stabilizing effect of bendamustine in the presence of excess HPBCD, which would have been obvious to add to the Sundaram formulations, based on a reasonable expectation of enhancing bendamustine stability of Sundaram formulations.
Thus, it would have been obvious to one of ordinary skill in the art to add, say, 10% (within the range of claim 15, b) of HPBCD to the above Sundaram formulation, giving compositions of the instant claims.  The motivation would have been to further stabilize bendamustine in the formulation.
Regarding claim 16 the above Sundaram formulation contains up to 50% PEG400, which is lower than the claim 16 range for non-aqueous solvent.  However, it is noted that higher amounts of PEG400 are also taught by Sundaram, see 7:10-16, containing 101% m/v PEG400.  Thus amounts encompassing the claim 16 range are taught by Sundaram, rendering obvious the claimed PEG400 range, by adjusting relative amounts of PEG400 and water, giving the claimed ranges, as a result of routine optimization, and as obvious within the ranges taught.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26-27, the characteristics of these claims are construed as characteristic of the obvious combination required by claim 1, which is obvious for the above stated reasons.  
See MPEP 2112: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)
See MPEP 2112 (V) Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant; "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  This burden is shifted to Applicant.

Applicant’s argument is persuasive with respect to claim 10 (based on PG being a small alcohol).  However, as discussed below with respect to claim 17, Chandrashekhar provides motivation to remove PG, based on formation of undesirable products with PG.
Applicant presents a series of arguments, based on the premise that “stable”, recited in independent claim 1, has the meaning recited in new claims 40 or 41.  The Examiner agrees that claims 40 and 41 require the recited purity level.  However, review of the specification did not identify these levels as definitions of “stable.”  No other claim requires either of these limitations.
“Stable” is discussed in the specification with respect to Treanda® to occur for 24 hours (on the order of that argued to be taught by Popek) in the instant specification at [007].  Stable is associated with a 3 hour time period in [008].  At [040] it is disclosed:
[040]   The "stable" compositions of the invention may have a potency of 80% (e.g., 85%, 90%, 98%) of the bendamustine when stored at room temperature or refrigerated conditions.
Even the [040] level of potency permits 20% impurities resultant from degradation of bendamustine, and there is no time period associated with this requirement
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the thresholds of purity recited in new claims 40 or 41) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If Applicant wishes to limit the claims to the definition(s) of “stable” argued, they should be recited in claim 1.  
Applicant also contrasts data of the instant specification to data from the cited references.  The Examiner notes that the evidence from Popek does not establish the stability level when HPBCD is used as cyclodextrin.  Therefore, it is not clear that the specification data comprises a comparison of the closest prior art to the claims, and a superior result of the comparison.
Additionally the tested formulations correspond to specific ingredients in specific amounts (or narrow ranges) that were tested.  None of the independent claims corresponds to this narrower set of compositions.  
See MPEP 716.02(a): Evidence Must Show Unexpected Results.  In the instant case, it is not clear the result is unexpected over the references.
See MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  In the instant case, there is no comparison to the closest prior art.
See MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, there is only limited data disclosed, which is not commensurate in scope with any of the instant claims.

Claim 17, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 9,000,021 B2; 2015; IDS reference), in view of Popek et al. (US 8,703,964 B2; 2014; IDS reference) as applied to claims 1-7, 10, 13, 15-16, 26-27 above, and further in view of Chandrashekhar et al. (WO 2016/005995 A2; 2016; IDS reference).
The teachings of Sundaram and Popek are set forth above, together with reasons claims 1, 15 & 16 are obvious.  Regarding claim 17, Sundaram teaches propylene glycol, which is excluded by this claim.
Regarding claim 39, while monothioglycerol is taught within the claim 19 range, the references do not teach the elected combination of monothioglycerol and tocopherol (as antioxidants).
Regarding propylene glycol, Chandrashekhar describes problems with known formulations of bendamustine in propylene glycol, namely that bendamustine in propylene glycol degrades to form impurity as propylene glycol esters of Bendamustine, depicting two impurities known to form; these esters are present at a level greater than 1% which may not be advisable for the patient (pp. 3-4, bridging paragraph).  This would have provided motivation to remove propylene glycol from the obvious formulations, when adding the HPBCD to the Sundaram formulations, satisfying the negative recitation of claim 16.  The motivation would have been to remove a known reactant with bendamustine.
Regarding the addition of tocopherol, to give the elected mixture of monothioglycerol and tocopherol, required by claim 39, Chandrashekhar describes alternative antioxidants suitable for formulation with bendamustine; these include Applicant elected monothioglycerol and tocopherol (Vitamin E) (p. 7, last paragraph).  Thus, based on this teaching, it would have been obvious to add tocopherol, an additional anti-oxidant, as a supplemental antioxidant to the obvious formulation based on Sundaram, removing propylene glycol, and adding HPBCD, giving the elected formulation of the claims.  The motivation to add tocopherol to a formulation containing monothioglycerol would have been the obvious addition of an alternate antioxidant, art recognized as suitable for bendamustine formulations.  Utilizing similar amount of tocopherol as that taught for monothiolglycerol (0.02-0.25%), would have been obvious, giving antioxidant combination amount in the range 0.04-0.5%, within the claim 39 range.  The motivation would have been to utilize amount of monothiolglycerol as a starting point, followed by routine optimization of total antioxidants.

Applicant argues that Chandrashekhar does not teach the above argued definition of stable.  As discussed above, the Examiner does not agree that the claim 40 and 41 limitations are required by claim 17 or 39.
Regarding the presence of PG, Chandrashekhar provides a motivation to remove PG, thus rendering obvious the modification of the Sundaram formulation, to exclude PG.
Regarding the allegation that tocopherol is capable of arresting decline in potency of bendamustin further and more effective than MTG, Applicant is invited to present a claim commensurate in scope with the disclosed data demonstrating this point.

Claims 10, 40-41 are objected to as dependent from a rejected base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611